DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todo et al. (US 2014/0349209 A1, as cited within the Office action dated 03/02/2021) in view of Schaevitz (US 2007/0259242 A1, as made of record in the Office action dated 03/02/2021).
Regarding claim 1, Todo discloses an electrochemical reaction cell stack (fuel cell stack 10/10e, Todo Figs. 1, 11; [0140]) comprising an electrochemical reaction block (blocks 11, 12; Todo Fig. 11) including 
three or more electrochemical reaction units (cells 40, Todo Figs. 1-2), arranged in a first direction (bottom-to-top of stack, Z-direction in Todo Fig. 1; shown as right-to-left side in Todo Fig. 11), each of the electrochemical reaction units including 
an electrolyte layer (solid electrolyte 56, Todo [0073], Fig. 2), 
a cathode (cathode 55, Todo [0073], Fig. 2) and 
an anode (anode 57, Todo [0073], Fig. 2) which face each other in the first direction with the electrolyte layer intervening therebetween (cell body 44 is a laminate, shown in Z-direction of Todo Figs. 1-2), and 
an anode chamber facing the anode (fuel gas channel 48, Todo [0071], Fig. 2), 
the electrochemical reaction cell stack being characterized in that:
the three or more electrochemical reaction units include 
one or more upstream electrochemical reaction units (cells in block 11, Todo Fig. 11; see also [0024]), and 
two or more downstream electrochemical reaction units (cells in block 12, Todo Fig. 11; see also [0024]);
the electrochemical reaction block includes 
a gas introduction flow passage for introducing a fuel gas from the outside of the electrochemical reaction block to the inside thereof (supply channel 24o, Todo Fig. 11), 
a gas discharge flow passage for discharging the fuel gas from the inside of the electrochemical reaction block to the outside thereof (discharge channel 24r, Todo Fig. 11), and 
a gas transfer flow passage into which the fuel gas from the upstream electrochemical reaction units is introduced and from which the fuel gas is discharged to the downstream electrochemical reaction units (intermediate channel 24p, Todo Fig. 11);
each of the upstream electrochemical reaction units includes 
an upstream introduction communication passage for connecting the anode chamber on the upstream side which is formed in the upstream electrochemical reaction unit to the gas introduction flow passage (branches 27o, Todo Fig. 11), and 
an upstream discharge communication passage for connecting the upstream-side anode chamber to the gas transfer flow passage (branches 26p, Todo Fig. 11);
each of the downstream electrochemical reaction units includes 
a downstream introduction communication passage for connecting the anode chamber on the downstream side which is formed in the downstream electrochemical reaction unit to the gas transfer flow passage (branches 27p, Todo Fig. 11), and 
a downstream discharge communication passage for connecting the downstream side anode chamber to the gas discharge flow passage (branches 26r, Todo Fig. 11); and
each of the gas introduction flow passage, the gas discharge flow passage, and the gas transfer flow passage is a manifold formed in the electrochemical reaction unit and extending through the electrochemical reaction units in the first direction (continuous manifold shown extending throughout stack 10e in Todo Fig. 11 as passages 24, with fuel gas flowing throughout as indicated by arrows).

Todo fails to explicitly teach that the total volume of the downstream introduction communication passage and the downstream discharge communication passage in each of the two or more downstream electrochemical reaction units is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage in each of the one or more upstream electrochemical reaction units. Todo does teach toward the throttling of fuel gas flow from up- to down-stream units by employing a smaller diameter channel (proportional to volume thereof) in order to achieve high fuel utilization rate and reduce pressure loss of the fuel gas (see Todo [0010-0011]).
Schaevitz, which is analogous in the art of fuel cell stacks, also teaches the grouping of reaction unit cells into upstream and downstream groups with varying quantities of cells based on desired voltage per cell and current density (Schaevitz [0115-0116]). Schaevitz further teaches in [0018] that in addition to configuring groups of fuel cell units differently based on their respective locations with respect to a fuel source in order to adjust current densities that drive the fuel cell units, individual fuel cell units can be sized and shaped differently based their respective locations with respect to a fuel source. Specifically, Schaevitz teaches that fuel cell sizes decrease along a downstream direction of the fuel stream and since downstream fuel cell units have smaller areas, they will have larger current 
Since both Todo and Schaevitz give motivation to modify the passage volumes to throttle the fuels gas flow from up- to downstream and teaches the internal cell passage volume is a result effective variable used to control the characteristics of voltage and current densities within each cell within the up- and downstream groups, a person with ordinary skill in the art would have found it obvious to size the total volume of the downstream introduction communication passage and the downstream discharge communication passage in each of the two or more downstream electrochemical reaction units to be smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage in each of the one or more upstream electrochemical reaction units in order to meet desired operating characteristics of fuel gas flow rate and thus voltage and current density. See MPEP 2144.05(II).
Therefore, all limitations of instant claim 1 are rendered obvious.

	Regarding claim 2, modified Todo teaches the limitations of claim 1 above but fails to teach the total volume of the downstream introduction communication passage and the downstream discharge communication passage is 60 mm3 or less.
	Todo does teach that the diameter of a passage (proportional to volume thereof) is a result-effective variable which can be manipulated to throttle the fuel gas flow velocity within the cell stack and control the pressure loss and fuel utilization (Todo [0010-0011]). Additionally, Schaevitz teaches that the area of each downstream cell (and thus the passage volume internal thereto) is desirably controlled to be small in order to achieve desired current density and voltage characteristics.
3 if such fit their desired application. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art; see MPEP 2144.05(II).
Therefore, the limitation of instant claim 2 is rendered obvious.

Regarding claims 3 and 6, modified Todo teaches the limitations of claims 2 and 1 above and discloses the electrochemical reaction block has, at a first end (top of stack 10e in Todo Fig. 11) in the first direction, a discharge hole communicating with the gas discharge flow passage (hole at end of passage 24r, indicated by “Discharge” exit arrow in Todo Fig. 11); and
the number of the downstream electrochemical reaction units disposed in a first region between the center of the electrochemical reaction block in the first direction and the first end of the electrochemical reaction block is larger (three units, see annotated Todo Fig. 11 below) than the number of the downstream electrochemical reaction units disposed in a second region (zero units, see annotated Todo Fig. 11 below) between the center of the electrochemical reaction block and a second end of the electrochemical reaction block in the first direction (see First and Second Regions, first end, and first direction annotated in Todo Fig. 11 below).

    PNG
    media_image1.png
    775
    881
    media_image1.png
    Greyscale

	Additionally, Schaevitz [0115-0116] also teaches that varying the number of reaction units within a downstream group versus an upstream group can be done to meet desired design characteristics including current density and voltage. Therefore, it would have been obvious for a person with ordinary skill in the art to apply this teaching and modify the number of reaction unit cells of Todo within each region and group as needed to achieve desired operating characteristics.
	Therefore, the limitations of instant claims 3 and 6 are rendered obvious.

Regarding claims 4 and 7, modified Todo teaches the limitations of claims 3 and 6 above and discloses the two or more downstream electrochemical reaction units include 

a second electrochemical reaction unit group composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction (see annotated Fig. 11 above, indicating second group of downstream reaction cells and first direction), wherein 
the second electrochemical reaction unit group is separated from the first electrochemical reaction unit group in the first direction (separate channels separated by unit cell edges, Fig. 11), and 
the number of the downstream electrochemical reaction units of the first electrochemical reaction unit group (two cells, see annotated Todo Fig. 11 above) is larger than the number of the downstream electrochemical reaction units of the second electrochemical reaction unit group (one cell, see annotated Todo Fig. 11 above); and
the first electrochemical reaction unit group is disposed nearer to the first end of the electrochemical reaction block than is the second electrochemical reaction unit group (see annotated Fig. 11 of Todo above, showing first group nearer to first end).

Additionally, Schaevitz [0115-0116] also teaches that varying the number of reaction units within a downstream group versus an upstream group can be done to meet desired design characteristics including current density and voltage. Therefore, it would have been obvious for a person with ordinary skill in the art to apply this teaching and modify the number of reaction unit cells of Todo within each region and group as needed to achieve desired operating characteristics.
	Therefore, the limitations of instant claims 4 and 7 are rendered obvious.

Regarding claims 5 and 8, modified Todo teaches the limitations of claims 2 and 1 above and discloses the electrochemical reaction block has, at a first end (top of stack 10e in Fig. 11)  in the first direction, a discharge hole communicating with the gas discharge flow passage (hole at end of passage 24r, indicated by “Discharge” exit arrow in Fig. 11);
the two or more downstream electrochemical reaction units include a first electrochemical reaction unit group composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction, and a second electrochemical reaction unit group composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction (First and Second Groups indicated in annotated Todo Fig. 11 above), wherein 
the second electrochemical reaction unit group is separated from the first electrochemical reaction unit group in the first direction (separate channels separated by unit cell edges, Todo Fig. 11), and 
the number of the downstream electrochemical reaction units of the first electrochemical reaction unit group is larger than the number of the downstream electrochemical reaction units of the second electrochemical reaction unit group (two versus one unit cells, see annotated Todo Fig. 11 above); and
the first electrochemical reaction unit group is disposed nearer to the first end of the electrochemical reaction block than is the second electrochemical reaction unit group (see annotated Fig. 11 of Todo above, showing first group nearer to first end).

Additionally, Schaevitz [0115-0116] also teaches that varying the number of reaction units within a downstream group versus an upstream group can be done to meet desired design 
	Therefore, the limitations of instant claims 5 and 8 are rendered obvious.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bai et al. (US 2005/0271909 A1) teaches in [0060] that the pathway area from upstream to downstream in the reactant flow direction is reduced in order to maintain substantially consistent pressure since the flow rate of reactant is also reduced. This agrees with Examiner’s reasoning above in which modified Todo teaches toward decreasing the passage volume from up- to downstream within each reaction unit in order to throttle fuel gas flow rate according reactant fuel usage in the up- to downstream direction.
Yamamoto et al. (US 2004/0197633 A1) teaches in [0072, 0118, 0121] that improved water droplet removal efficiency is achieved by decreasing the cross-sectional area of the gas flow channels on the downstream side compared to the upstream side, and that such a configuration is also beneficial to stably and uniformly distribute reactant gases. This agrees with Examiner’s reasoning above in which modified Todo teaches toward decreasing the passage volume from up- to downstream within each reaction unit in order to throttle fuel gas flow rate according reactant fuel usage in the up- to downstream direction.
Sugiura et al. (US 2004/0137298 A1) teaches in [0101-0102] that the fuel gas passage cross-section is smaller on an outlet side than on an inlet side within a reaction unit so that the reaction rate can be equalized since fuel gas is reduces in this direction due to reactant .

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. Page 2 of Remarks filed 09/20/2021 reiterates arguments which have already been addressed on the record. Examiner maintains the position that Todo and Schaevitz do indeed teach toward the adjustment of passage volumes in order to throttle the fuel gas flow rate in such a way to align with reactant usage rate while maintaining desired pressure; as cited in the rejection above, Todo teaches throttling gas flow rate by adjusting volumes, and Schaevitz teaches toward decreasing reaction unit sizes to achieve the same. Thus, a person having ordinary skill in the art would have found it obvious to decrease the passage volume from up- to downstream in each reaction unit based on the teachings of modified Todo in such a way to achieve optimized reaction rate and pressure. Volume, pressure, and velocity are known in the art to be variables which impact gas flow. Additionally, Examiner cites relevant prior art above to exemplify that is known the fuel cell stack art to decrease the volume of fuel gas passages communicating from the upstream side to the downstream side within an overall stack and within each reaction unit in order to achieve desired fuel gas flow rates as needed for the fuel cell reactions to progress and in order to mitigate excessive pressure drop. Examiner maintains the position that even for each.
In response to applicant's argument that Todo and Schaevitz combined do not teach toward the differing up- versus downstream volumes within each reaction unit as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Indeed, modified Todo does suggest such volume optimization as explained in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728